Citation Nr: 1420575	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2011, the Veteran elected to participate in an informal hearing at the RO.  A summary of the proceeding is in the Veteran's file.

In January 2013, the Board remanded the case for further development.  


FINDING OF FACT

A right eye disability was not incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have been met. 38 U.S.C.A §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in February 2010.  The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on her behalf.   

As for the content and the timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

The Veteran was afforded a VA examination in March 2013, which is adequate to decide the claim. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Refractive error of the eye is not a disability for the purpose of VA disability compensation.  38 C.F.R. § 3.303(c).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

On entrance to service, the Veteran's visual acuity was recorded as 20/20 bilaterally.  During service, the Veteran was prescribed corrective lenses.   On separation from service, the Veteran gave a history of eye trouble.  The examiner noted that the Veteran had decreased right eye visual acuity since an injury playing football.  Visual acuity was 20/30 bilaterally.  The decrease in visual acuity was attributed to a bilateral astigmatism, a form of refractive error.  

After service, VA records show that in November 2009 the Veteran gave a history of a right eye injury with corneal abrasion and a right eye floater.  Best-corrected visual acuity was 20/20.  The assessment was acute onset of a right eye floater.   

On VA examination in April 2011, the Veteran stated that he sustained a right eye injury while working in the motor pool during service when a screw driver slipped out of the hand of co-worker.  The Veteran denied having an eye injury, playing football.  Distant and near right eye corrected visual acuity was 20/25 and 20/20, respectively.  There was one stromal scar in each eye.  The right eye visual acuity and field of vision were not affected. 

On VA examination in March 2013, the Veteran stated that in 1967 in service he was changing an oil pan when something came off and hit him in the forehead, before hitting him in the right upper eyelid.  The Veteran stated that he has had two streaks in the right eye field of vision since then.  The VA examiner referred to the ocular findings by VA in November 2009, which the examiner diagnosed as presbyopia, a form of refractive error, and Coat's white ring.  




As for the right eye vitreous floater, the VA examiner stated that the condition may have been induced by trauma to the right eye many years earlier, but a vitreous floater was also a common finding among patients beginning from ages 55 to 65.  The VA expressed the opinion that as there was no visual dysfunction of the right eye it was not at least as likely as not that an injury resulted in right eye disability.  

Analysis

On the basis of the service treatment records alone, while there was a history of a right eye injury playing football, except for a decrease in visual acuity attributed to a bilateral astigmatism, there was no other right eye abnormality.  For this reason, a right eye disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As for a right eye disability, neither Coat's white ring, nor a vitreous floater is a chronic disease listed in 38 C.F.R. § 3.309, and the theories of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), that is, that the condition is indicative of, but not dispositive of a chronic disease).   

Service connection may still be granted for a disability first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection. 




In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.1599; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

And the Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Veteran is competent to describe changes in visual acuity and floaters in his field of vision, the diagnosis of an eye disability itself is not simple medical condition the Veteran is competent to identify, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a right eye disability. 

Also an eye disability is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation).





See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, a right eye disability is more analogous to an internal disease process than to either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, right eye disability is not a type of condition under case law that has been found to be capable of lay observation.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose a right eye disability. 

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed a right eye disability before 2009. 
There is evidence related to the Veteran describing symptoms that later support a diagnosis by a medical professional, which is further addressed as medical evidence. 

To the extent that the Veteran asserts that his current right eye disability is related to an injury in service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, training, or experience.  





Here the question of the relationship between the current right eye disability and an injury is not a simple medical condition as the Veteran as a lay person is not competent to declare either the presence or diagnosis right eye disability based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between a right eye disability and an injury. 

As the Veteran's lay evidence as is not competent evidence on the question of a causal relationship between a right eye disability and an injury, the Veteran's opinion is excluded, that is, the opinion is not to be considered as evidence in support of the claim. 

As the Veteran's lay evidence is not competent evidence on a material issue of fact, namely, causal relationship between a right eye disability and an injury, the Board looks to the medical evidence.  

On VA examination in March 2013, the VA examiner referred to the ocular findings by VA in November 2009, which the examiner diagnosed as presbyopia, a form of refractive error, and Coat's white ring.  

Refractive error is not a disability for the purpose of VA disability compensation. 38 C.F.R. § 3.303(c).

As for Coat's white ring (commonly associated with previous corneal foreign body), the VA examiner relied on the findings of old corneal scars in each eye, which opposes, rather than supports, an in-service injury to the right eye as the etiology of Coat's white ring.  





As for a vitreous floater of the right eye, the VA examiner remarked that the right eye vitreous floater may have been induced by trauma many years earlier.  The qualifying "may" is too speculative to establish a causal relationship between a right eye disability and an injury in service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Also, the VA examiner explained that a vitreous floater was a common finding in the Veteran's age group from 55 to 65.  The Veteran was 63 in 2009.  And the VA concluded by expressing the opinion that as there was no visual dysfunction of the right eye it was not at least as likely as not that an injury resulted in any right eye disability.  

There is no other medical evidence of a causal relationship between a right eye disability and an injury in service. 

As there is no competent, favorable lay evidence and no favorable medical evidence on the material issue of fact, namely, a causal relationship between a right eye disability and an injury in service, the preponderance of the medical evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for a right eye disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


